Citation Nr: 1823090	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability in the right hand due to release of contracture, right 5th digit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  The Veteran testified at an April 2015 Travel Board hearing.  The hearing transcript is of record.  

The Board remanded the appeal in July 2015 to obtain outstanding VA treatment records, a supplemental VA examination to address tinnitus, and for the issuance of a statement of the case to address the 38 U.S.C. § 1151 claim.  This was accomplished and the Board may proceed with a decision on the service connection issues at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). .  

The issue of entitlement to compensation under 38 U.S.C. § 1151 for additional disability in the right hand due to release of contracture, right 5th digit, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Symptoms of diabetes mellitus were not chronic in service or continuous since service separation.  Diabetes mellitus did not manifest to a compensable degree within one year of service separation.   

2.  Diabetes mellitus is not etiologically related to active service. 

3. ED is not etiologically related to service.    

4. Symptoms of tinnitus were not chronic in service and continuous since service separation and tinnitus did not manifest within one year of service separation.

5. Tinnitus is not etiologically related to active service.  


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in service.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2018).

2. ED was not incurred in service.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2018).

3. Tinnitus was not incurred in service.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the ED is not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus, type II, and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303 (b) do apply.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

VA treatment records, private treatment records, and VA examinations identify current diagnoses of diabetes mellitus, ED, and tinnitus.  The Veteran contended in an April 2015 Board hearing testimony that he was treated for diabetes mellitus at the Bronx VAMC in 1980 and that received continued treatment at the Brooklyn VAMC in the mid-80s.  He asserts that ED is secondary to diabetes mellitus.  In Board hearing testimony, he also reported experiencing ringing in the ears after a head injury in service and contends that tinnitus is related to this head injury.  

First, service treatment records, to include clinical treatment records and a March 1980 separation examination, do not reflect complaints, treatment, or diagnoses related to diabetes mellitus, ED, or tinnitus.  Next, symptoms of diabetes mellitus and tinnitus were not chronic in service or continuous since service separation, and diabetes mellitus and tinnitus did not manifest within one year of service separation.  Symptoms of diabetes mellitus and tinnitus were not shown in service and thus, were not chronic in service.  

VA treatment records show that new onset diabetes was first diagnosed in 2000, many years after service separation.  The Veteran testified that he was told he had diabetes when he sought treatment at the Bronx VAMC post-service in 1980, and he reported receiving treatment at the Brooklyn VAMC for diabetes mellitus.  The Board finds, however, that his testimony is inconsistent with findings from VA treatment records, and is not credible.  VA treatment records from the Bronx VAMC and Brooklyn VAMC dated in the 1980s and 1990s were obtained on remand and were reviewed.  VA treatment records do not identify a diagnosis of diabetes mellitus prior to 2000.  Instead, a May 1981 treatment report noted that the Veteran had no history of high blood pressure, diabetes, or seizure.  

On an October 1995 Health Questionnaire, the Veteran checked "no" in addressing whether he had or ever had diabetes.  A June 1996 treatment report identified moderate hypoglycemia, and in October 2000, he was found to have new onset diabetes mellitus.  The contemporaneous evidence provided by VA treatment records is more probative in addressing the date of onset of diabetes mellitus than lay evidence he more recently provided for compensation purposes.  

Due to clear inconsistencies between his testimony and findings in the medical record, the Board assigned his statements less probative value.  Accordingly, diabetes mellitus was not chronic after service separation and did not manifest to a compensable degree within one year of service separation.  

Further, diabetes mellitus is not etiologically related to active service.  While Dr. L.L. provided an October 2009 opinion indicating that diabetes mellitus and resulting ED may be service connected, the opinion appears to be entirely speculative and Dr. L.L provided no rational or basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  

For these reasons, the opinion is assigned lesser probative value.  The weight of the probative evidence supports a finding that diabetes mellitus had its onset post-service in 2000.  Accordingly, service connection for diabetes mellitus is not warranted.  

With respect to tinnitus, VA treatment records do not identify chronic symptoms of tinnitus post-service and there is no indication that tinnitus manifested within one year of service separation.  The Veteran denied having tinnitus on an April 2008 VA audiology examination.  For these reasons, symptoms of tinnitus were not chronic in service or continuous since service separation.  

While the Veteran reported, in April 2015 hearing testimony, that he experienced tinnitus concurrent with a head injury in service, the weight of the evidence does not establish a nexus between current tinnitus and a head injury or any acoustic trauma in service.  During an August 2017 VA examination, he reported that he had intermittent tinnitus, and could not recall when tinnitus started.  The examiner opined that tinnitus was less likely than not caused by or related to acoustic trauma or a traumatic brain injury in service.  

The examiner reasoned that the Veteran presented with an abnormal middle ear function in the right ear and was seen by an otolaryngologist at the Brooklyn VAMC in 2017 for Eustachian tube dysfunction, which tinnitus could occur with.  She further reasoned that no reports of tinnitus were found in the record.  The VA opinion is probative and is based on an accurate factual background.  For these reasons, the evidence does not support a finding that tinnitus is etiologically related to service and service connection is not warranted.  

Finally, the Board finds that ED is not etiologically related to service.  The Veteran testified that ED was secondary to diabetes mellitus.  He submitted an October 2009 private opinion from Dr. L.L. indicating that ED is secondary to diabetes mellitus.  However, service connection for diabetes mellitus has not been established and the record does not identify any nexus between currently diagnosed ED and service.  Accordingly, service connection for ED is not warranted. 

For the reasons discussed above, the evidence weighs against the Veteran's claims for service connection and the appeal is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the claim.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for ED is denied.

Service connection for tinnitus is denied.  


REMAND

In a March 2009 statement, the Veteran contends with regard to the 38 U.S.C. 
§ 1151 claim that he was surgically treated at VA for a contracture of the right hand in 2008.  He asserts that his condition did not improve but had in fact worsened.  In April 2015 Board hearing testimony, he maintained that his finger straightened after the surgery, but then curled back up post-surgery.  He noted that he was told that the surgery would work.  He has not been afforded an examination to address the 38 U.S.C. § 1151 claim.  Accordingly, a remand is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Refer the case to an appropriate VA examiner for a medical opinion to address the 38 U.S.C.A. § 1151 claim (an examination is not required). The record should be made available to the examiner for review. The examiner should offer the following opinions: 

(a) Did the Veteran sustain any additional disability as a result of VA surgical treatment provided in July 2008?  If so, identify any additional disability. 

(b) If additional disability was sustained as a result of the surgical treatment, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?  

(c) If additional disability was sustained as a result of the surgical treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d) If additional disability was sustained as a result of the surgical treatment, was this a risk that a reasonable health care provider (1) would have considered to be an ordinary risk of the treatment provided, or (2) would have disclosed in connection with the informed consent procedures?

The examiner should provide a rationale for all opinions rendered. 

2. Thereafter, the AOJ should readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


